Citation Nr: 1213790	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder, including as due to asbestos exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service from August 1959 to July 1963.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2004 by the Department of Veterans Affairs (VA) North Little Rock, Arkansas, Regional Office (RO).  

The Veteran requested a videoconference Board hearing.  The requested hearing was conducted by the undersigned in November 2006.

After the Board denied the claim in August 2007, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion to Remand in October 2008 and the Court issued an Order which incorporated the Joint Motion and vacated the Board's 2007 decision.  The Board remanded the claim in March 2009 and again in January 2010.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records, which the RO noted that it considered in the November 2011 supplemental statement of the case.


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's lung disorder is related to his active duty service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a lung disorder, including claimed asbestosis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2004 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  Through the letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA also informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  VA further requested that the Veteran provide information to specific questions regarding where, when and how he was exposed to asbestos.  
 
With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Any timing error was cured by the readjudication of the claim, most recently with a November 2011 supplemental statement of the case.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) (West 2002 and Supp. 2010) and 38 C.F.R. § 3.159(b) (2011).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, VA has associated with the claims folder the Veteran's service records and pertinent VA medical records.  The development directed by the previous Board remands has been accomplished.  The RO contacted the Navy regarding the Veteran's alleged asbestos exposure and received a reply in August 2009.  Additionally, the RO obtained and associated the Veteran's prior CT examinations with the claims file.  In a February 2010 letter, the RO also requested that the Veteran provide information regarding his employment history and requested that the Veteran provide his attorney's file regarding his non-VA respiratory claim.  The Veteran subsequently provided an undated letter noting his post-service employment history, but did not provide a copy of his non-VA claims file.  Additionally, the Veteran requested that VA obtain private medical records from St. Vincent Hospital and Dr. M.S.  VA has obtained and associated those private medical records with the claims file.  The Veteran has not indicated that there exist any other records of VA or private VA medical treatment relative to this claim that are not already in the claims file.  

The Veteran also received a VA examination, in accordance with the directions of the May 2010 Board remand, in October 2010.  The VA examiner reviewed the claims file and provided a medical opinion directly addressing the questions on appeal.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim
 
The Veteran contends he has a lung disorder due to service.  In his February 2004 claim application, the Veteran claimed to have an asbestos related lung disorder from the working and living spaces aboard his ship.  
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In a January 2005 statement, the Veteran reported serving as a boatswain's mate and that his asbestos exposure due to his being on a ship that used it for insulation, including pipe insulation.  He also reported smoking cigarettes and exposure to chemicals such as paint and lead during his duties.  He further reported exposure to asbestos at the VA medical center (VAMC) in Fayetteville, when he painted the outside of that building.  

In the May 2005 notice of disagreement, the Veteran's then representative reported that he was exposed to asbestos aboard the USS Interceptor.  In a September 2007 lay statement from J.B., she reported that her husband had also served on the U.S.S. Interceptor between 1955 until 1958 and had worked as an engineer in the boiler room; her husband subsequently died from malignant mesothelioma.  

In the May 2010 Board remand, the Board found that the evidence established that Veteran's belief that his ship, the USS Interceptor, had materials containing asbestos was credible.  The Board also noted that the Veteran's account that asbestos was present on the ship was not directly contradicted by the information obtained from the United States Navy in June 2009, which indicates that his risk was small, but that "The condition of insulation, lagging and flooring is poorly documented and we cannot made a determination of his exposure or risk to airborne asbestos fibers."  As such, the question remaining before the Board is whether the Veteran has a current lung disorder due to service, including as due to asbestos exposure.

The Veteran's service treatment records do not document any complaints of, or treatment for, a lung disorder.  The Veteran received repeated chest x-rays in service that documented negative findings, including in August 1959 and July 1963.  The July 1963 separation examination found the Veteran's lungs and chest to be normal.

The record is silent for any complaints of, or treatment for, a lung disorder for decades following the Veteran's July 1963 separation from service.  

In April 1998, private physician Dr. M.S. provided a toxicology consult report pursuant to a request by the Veteran's then attorney in conjunction with a non-VA related claim, which included a chest x-ray review.  Dr. M.S. noted that the Veteran reported past asbestos exposure as a plasterer/drywall worker and painter, but that the Veteran's past medical history was unknown and no medical records were available for evaluation.

At that time, the Veteran reported coughing, shortness of breath upon exertion, chest injury (broken ribs), hoarseness of voice, bloody or black bowel movements and coughing blood.  He also reported past exposure to silica or sand-blasting, red-lead paint, radiation and cotton dust, and being a two pack per day smoker.  The examiner stated that radiography was consistent with asbestos-related pneumoconiosis.  Dr. M.S. indicated that small irregular opacities of significant profusion were identified bilaterally in the lower lung zones and that asbestosis generally, initially affected the lower lung zones first and extended upwards over time.  Dr. M.S. further noted that the radiography is also consistent with chronic obstructive pulmonary disease (COPD) suggestive of chronic bronchitis manifested by increased bronchovascular markings.  

Dr. M.S. concluded that based on the information available to him, the Veteran's condition is multifactorial and probably asbestos-related.  Dr. M.S. found the Veteran's occupational exposure history, latency and chest x-ray findings to satisfy the criteria for definite asbestosis.  Dr. M.S. further noted that the Veteran's history of smoking was an important contributing factor to pulmonary disease and the major etiological factor in the development of COPD, such as chronic bronchitis and/or emphysema.  Dr. M.S. also recommended obtaining a computed tomography (CT) of the chest, as it is more sensitive than a standard chest x-ray.  Dr. M.S. thought a CT was more sensitive in detecting and characterizing asbestos-related plaques and parenchymal disease and would be able to better characterize the suggestive parenchymal findings if indicated.

In November 2002, private physician Dr. C.L.J. also provided a medical report.  Dr. C.L.J. noted that the Veteran reported asbestos exposure while working as a painter in the Navy and in subsequent years as a plasterer and painter.  The examiner also stated that the Veteran had radiological features of asbestosis in 1998 and had intermittent shortness of breath over the years.  The Veteran denied cough, sputum production and hemoptysis, and reported having a pack to a pack and a half a day smoking history over the last forty years. 

Dr. C.L.J. noted the Veteran's pulmonary function showed a mild mixed obstructive and restrictive pattern with a mild diffusion defect.  Dr. C.L.J. also stated that x-ray showed parenchymal changes consistent with asbestos related pneumoconiosis and apical pleural prominence bilaterally.  The examiner also noted consideration of the possibility of pleural plaque, but found it difficult to differentiate due to companion shadows.  Dr. C.L.J. concluded that based on industrial history, abnormal chest x-ray and pulmonary function, the Veteran, beyond a reasonable doubt, has evidence of an asbestos related lung disease.  
 
In a February 16, 2006 VA medical record, the Veteran reported chest pain off and on for six months.  The examiner noted one expiratory wheeze heard in the posterior upper left lung field and that the Veteran reported smoking about three cigarettes a day, after recently cutting back from one and a half packs per day.   In a February 17, 2006 VA medical record, a VA medical provider diagnosed the Veteran with coronary artery disease and noted that he had a 1.2 cm left lung nodule that needed a CT chest.

In a November 28, 2006 VA pulmonary consult, a VA medical provider noted that a prior CT chest study demonstrated a non-calcified pleural based nodule.  The provider also noted that a December 2004 chest x-ray showed several calcified granulomas, but with no suggestion of the left lower lobe.  The examiner found these findings to indicate that it was a new finding.  The Veteran denied dyspnea on exertion, significant cough, or hemoptysis, though he occasionally produced clear sputum.  The medical provider found that the lung lesion to possibly be malignant and recommended its biopsy.  

In a December 20, 2006 VA medical record, the VA medical provider noted that the results of the biopsy were reported as non-diagnostic by a reading pathologist. 

In a January 26, 2007 VA medical record, the VA medical provider noted that earlier that month the Veteran had a video assisted thoracic surgery with left lower lobe wedge resection and a pathology of caseating granulomas were found that were negative for malignancy.  The examiner noted that acid-fast and fungus stains were negative.

Subsequent VA medical records generally document continued, occasional treatment for chest pain and shortness of breath, but do not include any diagnoses of asbestosis.  For example, in an October 2010 VA consult addendum, a VA medical provider found the Veteran to have minimal obstructive airway disease, consistent with obstructive bronchitis.  

The Veteran received a VA examination in October 2010, which included a claims file review.  The examiner noted that the Veteran had served as a boatswain mate and that his job involved being a painter and acting as guard over the paints and paint equipment.  The Veteran reported that he would have to chip off the old paint from pipes covered with asbestos.  He also reported sandblasting while on Midway Island.  He denied a work-related history with asbestos exposure prior to service, but did live near a cotton field as a child.  He also denied asbestos exposure for years following his discharge, including from his work as a silk screener, manufacturer of concrete blocks, and mixing glue for correlated boxes.  He did, however, report possible asbestos exposure from his time as a painter, but denied post-military sandblasting and cotton dust exposure.  

The October 2010 VA examiner physically examined the Veteran and found him to have chronic bronchitis with mild obstructive and restrictive lung disease.  The examiner noted reviewing of chest x-ray and pulmonary function tests.  The examiner also reviewed a 2006 VA CT scan that confirmed the nodules and granulomas in the Veteran's chest, but did not reveal any evidence of interstitial lung disease or atypical/pleural thickening.  The examiner found no evidence of asbestosis on the CT scan at that time.  The examiner also noted that the Veteran's biopsy showed a caseating granuloma that was negative for tuberculosis and that there was no malignancy on the biopsy.

The October 2010 VA examiner then concluded that the Veteran's current pulmonary-related complaints related to his long term smoking.  The examiner found him to have chronic bronchitis related to his 50 year smoking history.  The examiner also found mild obstruction on the pulmonary function tests.  The examiner determined that the Veteran had only minimal restriction at the most and that it was accounted for by the Veteran's obesity.  The examiner then explained that the Veteran's pulmonary function tests were not suggestive of severe restriction as would be expected from asbestosis lung disease.  The examiner thus found that the medical evidence did not support asbestosis lung disease.  

The October 2010 VA examiner further explained that for diagnosed asbestosis lung disease, imaging would need to be suggestive of asbestosis lung disease.  The VA examiner explained that despite the prior private medical opinions from 1998 and 2002 that found chest x-rays to suggest asbestosis lung disease, plain chest x-ray imaging is not very sensitive in comparison to CT imaging.  The 2006 CT scan was more sensitive and there was no radiographic evidence of asbestosis lung disease on that scan.  As the CT is a more sensitive test, its findings contradicted the prior diagnoses of asbestosis lung disease.  The examiner additionally noted that follow up chest x-rays remained stable without evidence of asbestosis lung disease and unchanged, which correlated with the 2006 CT scan.  The examiner also found the Veteran to not have any x-ray evidence of problems related to cotton dust exposure, glue, or sand-related exposure.  

The October 2010 VA examiner concluded that the medical evidence did not support the private medical providers' previous diagnosis of asbestosis lung disease.  The examiner again noted that x-ray and more sensitive CT imaging did not find any evidence of asbestosis.  The examiner found that the Veteran's long smoking history would account for the Veteran's current lung condition of chronic bronchitis.  The examiner found obstruction to be related to the Veteran's long term smoking, as such activity typically causes obstruction.  The examiner also found the Veteran's minimal restriction to be related to the Veteran's obesity, not any asbestosis exposure.  The examiner specifically would not attribute restriction to any asbestosis exposure, as he did not find any evidence of asbestosis lung disease.  The examiner further specifically stated that it was less likely than not that the Veteran incurred asbestosis lung disease during his years of service.  

The October 2010 VA examiner also noted that asbestosis lung disease typically occurs over a 20 to 30 year period of time, which would have been from 1963-1993.  The examiner noted that the 2006 CT was obtained after the 30 year date and did not demonstrate any evidence of asbestosis lung disease.  As such, the examiner found no findings suggestive of asbestosis lung disease due on that basis as well.  

In a lay statement, B.D. reported that the Veteran's lung mass increased in size and started in the left lower lobe and that asbestos started in lower lobes.  She reported that everywhere the Veteran went and all of his duties in service were full of asbestos.  In her opinion, based on her own research, she believed that the Veteran contracted asbestos while in service.  B.D. did not indicate that she was any kind of medical professional.

The Board recognizes that the record contains competing medical opinions as to the diagnosis of the Veteran's current lung disorder.  The Board must thus determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71.  ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Board finds the October 2010 VA examination to be the most probative piece of medical evidence regarding the claim.  As an initial matter, the Board notes that that examination was the most recent of record.  The Board may find more recent medical opinions to be of greater probative value.  Boggs v. West, 11 Vet. App. 334 (1993) (affirming the denial of service connection and determining that "there is a plausible basis...supporting the conclusion that the more recent medical opinions were of greater probative value"); see also Burger v. Brown, 5 Vet. App. 340, 343 (1993) (affirming the Board's decision when it "relied upon the most recent VA examination").  The October 2010 VA examination included the most recent physical examination as to the Veteran's current physical condition.

Additionally, the October 2010 VA examiner relied on the most recent x-ray evidence of the Veteran's lungs and the more recent and more sensitive imaging findings of the 2006 chest CT scan.  Indeed, Dr. M.S. had indicated CT tests were more sensitive than standard chest x-rays in detecting and characterizing asbestos-related plaques and parenchymal disease.  As explained by the October 2010 VA examiner, the medical opinions of Dr. M.S. and Dr. C.L.J. were based on reviews of less sensitive lung studies, namely x-ray review, than the one studied by the VA examiner, namely the CT scan.  The more sensitive CT test found no radiographic evidence of asbestosis lung disease.  

The Board also notes that the October 2010 VA examiner provided the most complete rationale for his opinion, based on both a review of prior medical evidence, including the claims file and the medical opinions of Dr. M.S. and Dr. C.L.J., and a physical examination of the Veteran.  The October 2010 VA examiner also addressed the Veteran's chronic bronchitis with mild obstructive and restrictive lung disease.  The VA examiner found the Veteran's current pulmonary-related complaints to be related to the Veteran's long term smoking and his minimal restriction to be due to the Veteran's obesity.  

In contrast, Dr. M.S. specifically noted that he had not reviewed the Veteran's prior medical records and Dr. C.L.J. did not indicate that any such document review had been performed prior to forming his opinion.  Additionally, Dr. M.S. did not indicate that he physically examined the Veteran, noting that his opinion had been based on a screening sheet, cover letter and chest x-ray films. 

Dr. C.L.J. also did not address the Veteran's smoking or obesity even as factors of the Veteran's pulmonary-related complaints.  Dr. M.S. did note the Veteran's COPD suggestive of chronic bronchitis.  Dr. M.S., however, found the Veteran's cigarette smoking to be an important contributing factor to pulmonary disease and a major etiological factor in the development of COPD, such as chronic bronchitis and/or emphysema.  

The October 2010 VA examination was the most comprehensive examination and up to date examination of the Veteran.  It also included a review all the records, including the medical reports of the private examiners.  Most importantly, it was also the only examination that included a review of the 2006 CT scans.  But as has been discussed herein, the October 2010 VA examiner did not find such evidence persuasive and instead found the Veteran to not have an asbestos related lung disorder and to not have a lung disorder related to any other injury or incident in service.  The Board finds the October 2010 examination to be the most probative as to the Veteran's current lung claim.  

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, the medical evidence of record indicates that the Veteran does not have asbestosis or an asbestos related lung disorder such that service connection could be granted on that basis.

Additionally, none of the Veteran's other diagnosed lung disorders have been found to be related to his service by a medical examiner.  Indeed, the October 2010 VA examiner specifically found the Veteran's lung disorders to be due to his smoking and/or obesity.  The Veteran has not claimed and no medical opinions have found that the Veteran's obesity developed in service.

The Board further notes that to the Veteran may be trying to claim service connection for a lung disorder based on tobacco use in service.  For claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a).  The Veteran's claim was received in January 2004.  Thus, service connection based on tobacco use is prohibited.  As such, to the extent that the Veteran may be claiming service connection for his diagnosed bronchitis, service connection is not warranted as all the medical opinion evidence of record on the etiology of that disorder found it to be due to the Veteran's cigarette smoking.

As previously noted, VA has already found the Veteran's contentions regarding in-service asbestos exposure to be credible.  The only question before the Board is whether the Veteran has a current lung disorder due to service, including his asbestos exposure.

The only other evidence provided as to the Veteran's claim is his belief, and the belief of B.D., that he has a lung disorders due to his service, specifically due to his asbestos exposure.  Although a lay statement provider can provide testimony as to his/her own experiences and observations, the factual question of if a medical disorder can be attributed to in-service experiences and injuries is a medical question, requiring a medical expert.  Neither the Veteran nor any of the lay statement providers are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The most probative medical opinion of record determined that the Veteran did not have an asbestos related disorder, but rather bronchitis due to smoking and mild obstructive and restrictive lung disease due to obesity, despite consideration of the Veteran's conceded in-service asbestos exposure.  The Board thus finds that the weight of the evidence is against finding that the Veteran's lung disorder is related to service, including as due to any asbestos exposure in service. As the evidence of record is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). The Veteran's claim for service connection for a lung disorder, including as due to asbestos exposure, is denied. 


ORDER

Service connection for a lung disorder, including as due asbestos exposure, is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


